     Case 1:20-cv-00512-AWI-BAM Document 13 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    LEDWIN Q. DEL ROSARIO,                           Case No. 1:20-cv-00512-AWI-BAM (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13           v.                                        DISMISSAL OF ACTION FOR FAILURE TO
                                                       STATE A CLAIM
14    SUPERIOR COURT OF CALIFORNIA
      COUNTY OF LOS ANGELES, et al.,                   (Doc. No. 12)
15
                         Defendants.
16

17          Plaintiff Ledwin Q. Del Rosario (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

20   Rule 302.

21          On November 18, 2020, the assigned Magistrate Judge screened the first-amended

22   complaint and issued findings and recommendations recommending that this action be dismissed

23   based on Plaintiff’s failure to state a cognizable claim upon which relief may be granted. Doc.

24   No. 12. Those findings and recommendations were served on Plaintiff and contained notice that

25   any objections thereto were to be filed within fourteen days after service. Id. at 6. No objections

26   have been filed, and the deadline to do so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
                                                       1
     Case 1:20-cv-00512-AWI-BAM Document 13 Filed 12/28/20 Page 2 of 2


 1   the Magistrate Judge’s findings and recommendations are supported by the record and by proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED as follows:

 4          1.     The findings and recommendations issued on November 18, 2020 (Doc. No. 12),

 5                 are adopted in full;

 6          2.     This action is dismissed, with prejudice, for failure to state a cognizable claim

 7                 upon which relief may be granted; and

 8          3.     The Clerk of the Court is directed to close this case.

 9
     IT IS SO ORDERED.
10

11   Dated: December 28, 2020
                                                SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
